Citation Nr: 1545101	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  09-00 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a rating in excess of 20 percent for a back disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for right ankle nerve damage.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for irritable bowel syndrome (IBS).

7.  Entitlement to service connection for joint pain.

8.  Entitlement to service connection for loss of energy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to September 1997, and from December 2003 to March 2005, including service in the Southwest Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the VA RO.  An October 2007 rating decision continued the 20 percent rating for the Veteran's back disability.  An August 2010 rating decision denied the Veteran's claim of entitlement to service connection for sleep apnea.  A May 2013 rating decision denied the Veteran's claims of entitlement to service connection for cervical spine condition, right ankle nerve damage, a left knee disability, IBS, joint pain, and loss of energy.  

This appeal of the claim of entitlement to a rating in excess of 20 percent for a back disability has previously been before the Board, most recently in September 2012, when it remanded the Veteran's claim for further development of pertinent medical evidence.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issues of: 1) whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to shin splints of the left leg; 2) entitlement to service connection for shin splints of the right leg, and; 3) entitlement to service connection for pes planus with heel spurs were raised by the Veteran in February 2014, but these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for cervical spine condition, right ankle nerve damage, a left knee disability, IBS, joint pain, and loss of energy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The weight of the competent and credible evidence of record is against a finding that a sleep apnea disability began during service, was caused by service, or was caused or aggravated by the Veteran's service-connected acquired psychiatric disorder.

2.  The Veteran's back disability is manifested by forward flexion functionally limited by pain to no worse than 40 degrees; no incapacitating episodes of intervertebral disc disease or ankylosis have been shown.


CONCLUSIONS OF LAW

1.  The Veteran does not have sleep apnea as the result of active military service, and this condition may not be presumed to have been due to an undiagnosed illness or an unexplained chronic multi-symptom illness incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2015).

2.  The criteria for a rating in excess of 20 percent for a back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  The Veteran has received all appropriate notice.  Furthermore, neither the Veteran nor his representative has alleged that prejudice resulted from any notice error either on appeal or otherwise.  Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  In sum, the Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records, including VA treatment records, private treatment records, and records from the Social Security Administration have been obtained to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran underwent an examination addressing his sleep apnea in November 2011, as supplemented by a medical opinion in January 2012.  The evidence indicates that the examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The examination report is therefore adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran was provided with examinations addressing his back disability in October 2006, September 2007, December 2011, and October 2012.  In February 2013, the Veteran argued that his October 2012 examination was inadequate because the examiner did not list the incapacitating episodes that the Veteran says that he had experienced.  The Veteran indicated that he had "incapacitating episodes on a [regular] basis and [he was] down for months at a time."  As will be discussed in further detail below, while the Board acknowledges the impact of back pain on his functioning, for the purpose of compensation, the word "incapacitating" requires prescribed bed rest from a physician, which the record does not demonstrate.  The Board otherwise finds that the October 2012 examiner considered the Veteran's contentions regarding the severity of his back pain, and provided the information necessary to rate the disability.

The Veteran also indicated that the examination was not as detailed as past examinations, and the examiner seemed to be rushed and uninterested.  The Board has carefully reviewed the results of the October 2012 examination, but finds that the evidence does not support the Veteran's contention that the examination was rushed or insufficiently detailed.  

Instead, the Board finds that all of the examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  

"VA benefits from a [rebuttable] presumption that it has chosen a person who is qualified to provide a medical opinion in a particular case."  Parks v. Shinseki,
716 F.3d 581, 585 (Fed. Cir. 2013).  Part of this is the acceptance of the fact that the examiner, through his training, is in the best position to evaluate the appropriate amount of time needed to conduct an adequate examination for rating purposes.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In October 2011 and February 2015, the Veteran requested a hearing before a Veterans Law Judge.  In August 2015, however, the Veteran indicated that he no longer wanted to participate in such a hearing.  The Veteran's request for a Board hearing has been withdrawn.  38 C.F.R § 20.704(e) (2015).  All due process concerns have been satisfied; accordingly, the Board will proceed to a decision. 38 C.F.R § 3.103 (2015).

Presumptive Service Connection and Qualifying Chronic Disability

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015).  Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.317(c) (2015); Gutierrez v. Principi, 19 Vet. App. 1 (2004).  While the Board acknowledges that neither the Veteran nor his representative has raised a claim of entitlement to service connection under the theory of undiagnosed illness, the Board will analyze this theory an effort to explore all possible theories of entitlement to service connection.

The term "Persian Gulf Veteran" means a veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d) (2015).  For purposes of § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2) (2015).  An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  Further, laypersons are competent to report objective signs of illness.  See Gutierrez, 19 Vet. App. 1.

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2) (2015).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2015).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2015).

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2015).

Compensation shall not be paid under § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) (2015).  

The Veteran is a Persian Gulf Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, and he could thus potentially qualify for service connection under 38 C.F.R. § 3.317.  

As will be discussed in further detail below, however, the Veteran's claimed symptoms have been associated with the known diagnosis of sleep apnea.  As such, the Veteran's claimed disability is not an undiagnosed illness or an indicator of an unexplained multi-symptom illness, and this disability may not be presumed to be related to the Veteran's service under provisions applicable to undiagnosed illness or unexplained chronic multi-symptom illness.  38 C.F.R. § 3.317 (2015).

In short, the Board finds that the Veteran's claimed symptoms have been fully attributed to a clinical diagnosis that is not a qualifying chronic disability under Section 1117.  For all the foregoing reasons, the Board finds that, to the extent that the Veteran's claim for service connection is adjudicated under 38 C.F.R. § 3.317, the claim must be denied.  However, 38 C.F.R. § 3.317 is not the only basis for reviewing service connection, and the Board must consider other possible theories for service connection.  

Service Connection

The finding above does not end the Board's review of this issue.  In cases in which a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

With regard to evidence of a current disability, the Veteran was first diagnosed with moderate obstructive sleep apnea in January 2010 following a polysomnography.  Thus, a current disability is shown.  

With regard to an in-service event or injury, the Veteran's service treatment records show no evidence of diagnosis with or treatment for sleep apnea.  Indeed, the Veteran denied experiencing symptoms associated with sleep apnea.  For example, in Reports of Medical History from August 1993 and June 1997, the Veteran denied experiencing symptoms such as shortness of breath or frequent trouble sleeping.  In Reports of Medical Examination from August 1993, June 1997, and December 2003, no problems associated with sleep apnea were noted.  In a February 2005 Post-Deployment Health Assessment, the Veteran denied experiencing symptoms such as difficulty breathing and still feeling tired after sleeping.  Thus, the Veteran's service treatment records show no overt treatment for sleep apnea, and indeed, the Veteran on a number of occasions denied experiencing symptoms associated with sleep apnea.

With that said, in April 2010, the Veteran stated that he had experienced loud snoring since the 1990s.  The Veteran indicated that he told his mental health clinician about this problem a few months prior.  In August 2010, one of the Veteran's fellow servicemen indicated that from 1997 until 2006, the Veteran's sleeping habits were very disruptive to the unit.  The Veteran had loud snoring without a regular rhythm.  Also in August 2010, the Veteran's wife stated that the Veteran began sleeping restlessly in the mid-1990s while on active duty.  The Veteran's snoring increased during this time, and she occasionally noted that the Veteran stopped breathing.  

Thus, although, as noted above, the Veteran's service treatment records do not show treatment for sleep apnea, the Board affords the Veteran with the benefit of the doubt and finds that the Veteran had symptoms such as snoring and restless sleep in-service.  An in-service event or injury is thus shown.

What remains to be demonstrated, however, is whether there is a nexus, or relationship, between the Veteran's obstructive sleep apnea and his active duty service. 

In January 2012, an examiner concluded that the Veteran's obstructive sleep apnea was not related to any potential Gulf War exposure event that he may have experienced during the time the Veteran spent in Southwest Asia.  As a rationale for this opinion, the examiner noted that obstructive sleep apnea is a known diagnosis with a known etiology, and it was not related to any environmental exposure.  Instead, the Veteran's obstructive sleep apnea was related to the Veteran's morbid obesity.  The Board has closely examined the Veteran's medical records for an opinion indicating that the Veteran's sleep apnea is related to his service, and it has found none.

Thus, the weight of the medical evidence of record is against a finding that the Veteran's obstructive sleep apnea is related to his military service.  Instead, the evidence shows that the Veteran's sleep apnea is the result of morbid obesity.  

While the Veteran and others may assert that his obstructive sleep apnea is the result of his military service, as laypeople, they lack the medical training and expertise to provide a complex medical opinion as to the etiology of a particular disease such as an apnea disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as is the case with a respiratory condition such as obstructive sleep apnea.  Therefore, while the Veteran may disagree with the conclusion that his obstructive sleep apnea neither began during nor was otherwise caused by his military service, he is not considered competent (meaning medically qualified) to address the etiology of this disease. 

The Veteran, his spouse, and his colleagues are considered competent to report symptomatology they can observe with the use of their senses.  The Board, however, finds that the Veteran's consistent denials in-service of any symptomatology associated with impaired sleep, outweigh the probative value of the lay observations that the Veteran suffered from sleep apnea in service.  

In sum, the Board finds that the weight of the competent evidence of record does not support a finding that the Veteran was diagnosed with obstructive sleep apnea in-service, experienced symptoms of obstructive sleep apnea in-service, or otherwise experienced an event in-service that led to the later development of obstructive sleep apnea.  The Veteran's service treatment records are devoid of any complaints of or treatment for obstructive sleep apnea, and the weight of the medical evidence demonstrates that the Veteran's in-service symptoms were not associated with this condition.  Accordingly, the Board finds that service connection for the Veteran's obstructive sleep apnea is unwarranted.  

In conclusion, the criteria for service connection have not been met, and the Veteran's claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R Part 4 (2015).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R § 4.3 (2015).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R § 4.25 (2015); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability or the same manifestations of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R § 4.14 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R § 4.40 (2015).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R § 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R § 4.14 (2015).  The provisions of 38 C.F.R § 4.40 and 38 C.F.R § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R § 4.45 (2015).  

The intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R § 4.59 (2015).  

The Veteran's back disability is evaluated as 20 percent disabling under Diagnostic Code 5237, applicable to lumbosacral strain.  The Veteran argues that he is entitled to a greater rating.  

Spine disabilities are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral disc syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R § 4.71a, Diagnostic Code 5243 (2015).  The General Rating Formula for Diseases and Injuries of the Spine rates lumbar spine disabilities as follows, in pertinent part:

20 percent: 	Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
40 percent: 	Forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.
50 percent: 	Unfavorable ankylosis of the entire thoracolumbar spine.
100 percent: 	Unfavorable ankylosis of the entire spine.

38 C.F.R § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).

"Ankylosis" is immobility and consolidation of a joint due to a disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

The Formula for Rating Intervertebral disc syndrome Based on Incapacitating Episodes rates lumbar spine disabilities as follows, in pertinent part:

20 percent:	Incapacitating episodes having a total duration of at least two weeks but fewer than four weeks during the past 12 months.
40 percent:	Incapacitating episodes having a total duration of at least four weeks but fewer than six weeks during the past 12 months.
60 percent:	Incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

38 C.F.R § 4.71a, Diagnostic Code 5243 (2015).

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).  In this case, however, the Veteran is already in receipt of separate compensable disability ratings for the neurological symptoms affecting his right and left lower extremities, and he has not expressed disagreement with these ratings.  These neurologic ratings were assigned in separate rating decisions from the rating decision granting service connection for the Veteran's back disability.  The Veteran was provided with specific notice of his appellate rights as it pertained to the neurologic impairment, but he declined to appeal the disability ratings assigned.  Accordingly, the issue of separate disability ratings for neurological impairment is not currently under the Board's jurisdiction and will not be addressed in this decision.

Turning to the facts in this case, the Veteran received a VA examination in October 2006, at which time he complained of constant, mild pain that affected his ability to walk more than a half-mile without flare-ups.  The Veteran experienced flare-ups of pain approximately 12 days each month, at which time he experienced severe pain that lasted a day or two.  There were no aggravating factors.  The Veteran denied experiencing any incapacitating episodes requiring prescribed bedrest.  The Veteran's back disability affected his lifting, mobility, and bending.  Dressing, bathing, and toileting were also affected.  The Veteran had flexion to 60 degrees, extension to 20 degrees, bilateral lateral flexion to 22 degrees, and bilateral lateral rotation to 40 degrees.  The endpoints of the Veteran's range of motion were limited by pain.  The Veteran's range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  The lumbar spine was without spasm or tenderness, and straight leg rising was negative bilaterally.  The examiner diagnosed the Veteran with degenerative joint disease and degenerative disc disease of the lumbar spine.  

In October 2006, the Veteran complained of intermittent pain in his back; the Veteran had some good days, but on bad days, the Veteran indicated that he could not move.  It was noted that the Veteran had a moderate loss of flexion and extension, and a minimal loss of bilateral rotation.  In April 2007, the Veteran complained of constant pain in his back that was aggravated by activity, sitting, bending, standing, and walking.  The pain was alleviated by rest, lying down, and sitting.  In May 2007 and July 2007, the Veteran underwent nerve root blocks.  

The Veteran filed his claim for an increased rating in August 2007.  

The Veteran received a VA examination in September 2007, at which time it was noted that the Veteran had undergone three epidural injections without any significant relief.  The Veteran complained of constant low back pain that was worsened by standing, walking, or riding in a car.  The Veteran had not experienced any incapacitating episodes in the past year.  The Veteran did not complain of flare-ups of his symptoms.  Physical examination of the Veteran showed no paravertebral muscle spasm or tenderness, and straight-leg raise testing was negative.  The Veteran demonstrated flexion to 60 degrees, extension to 10 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 25 degrees.  The Veteran had pain at the endpoints of his ranges of motion.  Repetitive use did not further limit the Veteran's range of motion.  The examiner indicated that the Veteran had degenerative joint disease of the lumbosacral spine, degenerative disc disease of the lumbosacral spine, and neural foraminal stenosis at L4.

In September 2007, the Veteran underwent a facet joint injection of the lumbar spine.  In November 2007, the Veteran underwent a radiofrequency ablation of the lumbar spine.  In May 2008, it was noted that the Veteran had low back pain with bulging and deteriorating lumbar discs.  Prolonged sitting and weight-bearing activities aggravated his back pain.  In December 2008, it was noted that the Veteran had chronic lower back pain and had undergone epidural injections that provided only minimal relief.  

The Veteran underwent a VA examination in December 2011, at which time the examiner diagnosed the Veteran with degenerative disc disease.  The examiner noted that flare-ups impacted the function of the thoracolumbar spine, with the Veteran describing the impact of these flare-ups as "10/10 severe".  Range of motion testing showed that the Veteran had forward flexion to 40 degrees with pain, extension to 20 degrees with pain, and bilateral lateral flexion to 20 degrees with pain.  The examiner did not record a range of motion for bilateral lateral rotation.  Repetitive use testing did not result in an additional loss of motion.  The Veteran had functional impairment in the form of painful movement.  The Veteran did not have localized tenderness or pain to palpation for joint or soft tissue of the thoracolumbar spine, and he did not have guarding or muscle spasm of the spine.  The straight leg raising test was negative.  The Veteran had intervertebral disc syndrome, but he had not experienced any incapacitating episodes as a result.  The Veteran did not use any assistive devices.  

The Veteran underwent a VA examination in October 2012, at which time the examiner noted that the Veteran had been diagnosed with degenerative disc disease.  The Veteran reported experiencing flare-ups of this disability, which resulted in difficulty putting on his shoes, difficulty with prolonged sitting, and generally decreased mobility.  Range of motion testing indicated that the Veteran had flexion to 60 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees, with pain at the endpoints of the Veteran's range of motion.  Repetitive use testing did not result in an additional loss of motion.  The Veteran had functional impairment in the form of less movement than normal and painful movement.  The Veteran had right lumbar paraspinal tenderness but no guarding or muscle spasm of the thoracolumbar spine.  The straight leg raising test was negative.  It was noted that the Veteran had intervertebral disc syndrome, but he had not experienced any incapacitating episodes over the past 12 months due to his intervertebral disc syndrome.  The Veteran regularly used a lumbar brace.  

In October 2013, a clinician noted that the Veteran had "slight decreased" range of motion in his back.  

Applying the relevant rating criteria to the facts in this case, the Veteran has never been diagnosed with ankylosis, nor have his symptoms closely approximated ankylosis or immobility.  Similarly, at no time has the Veteran shown forward flexion of the thoracolumbar spine that was functionally limited to 30 degrees or less, even taking pain into account.  At worst, the Veteran showed forward flexion functionally limited by pain to 40 degrees at the time of his December 2011 examination.  Additionally, repetitive motion did not further limit range of motion.  Treatment records have been reviewed, but they do not reveal limitation of motion in the back sufficient to warrant a higher rating.  As such, a schedular rating of 40 percent or greater is therefore unwarranted at any time.  

In reaching this conclusion, the Board considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the effects of weakened movement, excess fatigability, and incoordination.  38 C.F.R. § 4.45 (2015).  Although the Board accepts the Veteran's assertions that his back disability causes him to experience pain, the Board has taken this into account in its above discussion of range of motion.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Furthermore, even when the Veteran's complaints of pain are considered, the Board concludes that the overall manifestations of his back disability generally do not demonstrate a degree of functional loss so as to warrant higher ratings for the period on appeal.

Moreover, even if flexion was limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  

Essentially, to warrant a higher schedular rating, the evidence must show that the forward flexion in the Veteran's lumbar spine is functionally limited to 30 degrees or less.  Here, the Veteran consistently demonstrated motion beyond this point, even taking pain into consideration and following repetitive motion.  As such, it is not found that the Veteran's back disability is so functionally limited as to warrant a schedular rating in excess of 20 percent. 

A greater rating is similarly unavailable to the Veteran under the formula for rating intervertebral disc syndrome.  The record is devoid of evidence of any incapacitating episodes, which is characterized by bed rest prescribed by a physician.  While the Veteran has reported needing bed rest on occasion, there has been no showing that bed rest has actually been prescribed during the course of the appeal.  Accordingly, a rating in excess of 20 percent is unavailable to the Veteran as a result of intervertebral disc syndrome, which would require incapacitating episodes having a total duration of at least four weeks but fewer than six weeks during the past 12 months.

As described, the criteria for a schedular rating greater than 20 percent for a back disability have not been met and the Veteran's claim is denied.

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  38 C.F.R. § 3.321(b) (2015); Fisher v. Principi, 4 Vet. App. 57 (1993).

To determine whether to refer a claim for consideration of assignment of an extraschedular rating, first, the Board must determine whether the evidence presents such an exceptional disability picture that the schedular ratings for that service connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with his employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra schedular rating.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the schedular rating criteria are not inadequate with regard to the Veteran's back disability.  The Veteran does not have any symptoms from his back disability that are unusual or are different from those contemplated by the schedular rating criteria.  Both case law and the application of 38 C.F.R. §§ 4.40 and 4.45 mandates considering all back related symptomatology and how it functionally limits the Veteran's spinal movement; therefore, all of the Veteran's back-related symptomatology was considered in the Board's scheduler analysis.  The Board acknowledges the fact that the Veteran has received injections in his back, but this treatment is intended to address the very symptoms, such as pain, that are being compensated and addressed by the schedular rating that is assigned.  It is also acknowledged that the Veteran on occasion wears a back brace, but the Board does not find that the use of an assistive device such as a brace renders the Veteran's disability unique or unusual; rather, the use of such equipment would be consistent with a back disability for which a 20 percent orthopedic rating is assigned as well as multiple neurologic ratings.  Therefore, the available schedular evaluations are adequate.  The Board finds that referral for extraschedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, the issue of TDIU was denied in a March 2009 rating decision, and the Veteran did not express disagreement with this determination.  The Veteran has also not since alleged that he cannot work because of his back.  Accordingly, the Board finds that an inferred claim for a TDIU is not of record, and the Board will not address TDIU at this time.


ORDER

Service connection for sleep apnea is denied.

A rating in excess of 20 percent for a back disability is denied.


REMAND

In order to appeal a RO decision to the Board, certain procedural steps must be followed to grant the Board jurisdiction to review the case.  First, once a rating decision issues, the Veteran or his representative must file a timely notice of disagreement; so long as the issues being appealed are clear, the AOJ by law must then issue a statement of the case; finally, to convey jurisdiction to hear the case on the Board, the Veteran must file a timely, substantive appeal.  38 C.F.R §§ 19.26, 20.200, 20.201, 20.302(a).  

Here, in May 2013, the RO denied the Veteran's claims of entitlement to service connection for a cervical spine condition, right ankle nerve damage, a left knee disability, IBS, joint pain, and loss of energy.  Later in May 2013, the Veteran filed a notice of disagreement as to these issues from the May 2013 rating decision.  As such, a statement of the case must be issued, unless the Veteran withdraws his claims.

As yet, a statement of the case does not appear to have been issued, and it is therefore proper to remand these claims to ensure that the Veteran is provided with a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). However, the issues listed in the notice of disagreement will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Consider the issues of entitlement to service connection for a cervical spine condition, right ankle nerve damage, a left knee disability, IBS, joint pain, and loss of energy.  If the benefits sought cannot be granted, a statement of the case should be issued in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning these issues.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


